Exhibit 10.5

AMENDED AND RESTATED FORBEARANCE AGREEMENT

(NOTICE - CONTAINS A WAIVER OF TRIAL BY JURY)

This Amended and Restated Forbearance Agreement by and between Datatec
Industries, Inc. ("Customer") and IBM Credit LLC ("IBM Credit") is dated March
29, 2004 (the "Forbearance Agreement").



WITNESSETH:



WHEREAS,

Customer and IBM Credit have entered into that certain Inventory and Working
Capital Financing Agreement dated November 10, 2000 (as amended, supplemented or
otherwise modified from time to time, the "Financing Agreement"); and all loans
made by IBM Credit to the Customer, and all other liabilities and obligations at
any time owing by the Customer by IBM Credit are secured by security interests
granted by the Customer to IBM Credit pursuant to the terms of the Financing
Agreement in all of the Customer's then existing and thereafter acquired
inventory, equipment, accounts receivables, chattel paper, contract rights,
documents, instruments, general intangibles and other items of personal property
described in the Financing Agreement; and.





WHEREAS

, HH Communications, Inc. ("HHCI") and Datatec Systems, Inc. ("DSI") (each
individually a "Guarantor" and collectively the "Guarantors") have each
unconditionally guaranteed payment to IBM Credit of all Obligations at any time
owing by the Customer to IBM Credit under the Financing Agreement or otherwise
pursuant to (i) the Guaranty (By Corporation) dated November 8, 2000 signed by
HHCI and (II) the Guaranty (By Corporation) dated November 8, 2000 signed by
DSI;





WHEREAS

, certain Events of Default (as defined in the Financing Agreement) and noticed
in the letter dated December 17, 2003 from Mr. Steven Flanagan to Mr. Raul Pupo
(the "December 17, 2003 Letter" and the letter dated January 29, 2004 from Mr.
Steven Flanagan to Mr. Raul Pupo (the "January 29, 2004 Letter") have occurred
and are continuing; and





WHEREAS

, the Customer desires that IBM Credit forbear from exercising certain remedies
available to IBM Credit under the Financing Agreement.





WHEREAS

, Customer and IBM Credit previously entered into a Forbearance Agreement dated
February 27, 2004 ("Original Forbearance Agreement");





WHEREAS

, the Customer was unable to meet certain terms of the Original Forbearance
Agreement and accordingly the parties hereto wish to amend and restate the
Original Forbearance Agreement, including certain of the conditions to
forbearance and the Termination Date; and





WHEREAS

, IBM Credit has agreed to forbear from exercising those certain remedies
available under the Financing Agreement pursuant to the terms and conditions of
this Forbearance Agreement.





NOW, THEREFORE

, in consideration of the foregoing and the promises hereinafter set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Customer and IBM Credit agree as follows:





Section 1. Capitalized Terms.

All capitalized terms not herein defined shall have the meaning set forth in the
Financing Agreement.





Section 2. Customer Acknowledgement.



The customer acknowledges that it is currently in default of certain of its
Obligations to IBM Credit under the Financing Agreement. As of the date of this
Forbearance Agreement, Customer acknowledges that the Events of Default as set
forth in the December 17, 2003 Letter and the January 29, 2004 Letter have
occurred under the Financing Agreement and are continuing (the "Existing Events
of Default"):



Section 3. Collection Costs and Expenses

. Customer reaffirms the terms of Section 10.3 of the Financing Agreement and
agrees to reimburse IBM Credit for all collection costs and expenses including
attorney's fees, including but not limited to counsel fees, arising out of the
Existing Events of Default or any other Event of Default and any bankruptcy
filing by Customer or any Guarantor or against Customer or any Guarantor or
other insolvency proceeding involving Customer or any Guarantor and any other
defaults.





Section 4. Guarantor Acknowledgement and Reaffirmation

. Each Guarantor acknowledges that the Customer is currently in default of its
obligations to IBM Credit under the Financing Agreement as indicated in Section
2 of this Forbearance Agreement. Each Guarantor hereby acknowledges the Existing
Events of Default (and the amendments set forth herein) and hereby ratifies,
reaffirms and restates its agreement to unconditionally guarantee payment of any
obligations owed by Customer to IBM Credit of any obligation as set forth in its
Guaranty and as modified by this Forbearance Agreement. Each of the Guarantors
hereby reaffirms the validity, legality and enforceability of its guaranty and
agrees that its guaranty is and shall remain in full force and effect with
respect to the obligations of Customer. Each Guarantor is not aware of any
defense, which would prevent and/or delay the enforcement of the Guaranties.





Section 5. Forbearance Conditions

. IBM Credit is willing to forbear, subject to the terms of this Forbearance
Agreement, from exercising its remedies as a result of the Existing Events of
Default for the period from the date hereof until July 31, 2004 ("Termination
Date"), provided that each and all of the following conditions (the "Forbearance
Conditions") are satisfied at all times to the satisfaction of IBM Credit in its
sole discretion:





(A)

Customer shall provide to IBM Credit the following; (i) 10Q's as of 10/31/03 and
1/31/04 by 5/15/04; (ii) by 6/15/04, a projection, by month, for the year ending
4/30/05; each month therein shall include a balance sheet, profit and loss
statement and a statement of cash flows, in the same detail as is provided for
quarterly financial statements

(B)

IBM Credit shall have received a fully executed copy (including execution by
each of the Guarantors) of this Forbearance Agreement on or before March 31,
2004;

(C)

No Guarantor shall revoke or terminate, or attempt to revoke or terminate, its
Guaranty;

(D)

No representation or warranty made by the Customer or any Guarantor in this
Forbearance Agreement, the Financing Agreement or any Guaranty shall prove to
have been in error, or untrue;

(E)

No additional Default or Event of Default shall occur, other than the Existing
Events of Default set forth in Section 2 of this Forbearance Agreement;

(F)

There shall occur no further deterioration of Customer's or any Guarantors'
financial position, insolvency or any other event that could reasonably by
expected to have a material adverse effect, (i) on the business, operations,
results of operations, assets or financial condition of the Customer or any
Guarantor, (ii) on the aggregate value of the collateral granted to IBM Credit
in connection with the Financing Agreement or any Other Documents ("Collateral")
or the aggregate amount which IBM Credit would be likely to receive (after
giving consideration to reasonably likely delays in payment and reasonable costs
of enforcement) in the liquidation of such Collateral to recover the Obligations
in full, or (iii) on the rights and remedies of IBM Credit under this
Forbearance Agreement, the Financing Agreement or any Guaranty; and

(G)

Customer shall not assign any of its rights, title and interest in and to the
Collateral, to any other party.



Section 6. No Liens, Etc

. The Customer shall not, and will not permit any of its Subsidiaries to,
create, incur, assume, grant or suffer to exist any lien, claim, mortgage,
security interest, attachment or other encumbrance of any kind, (whether
consensual or arising by operation of law) upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except upon the prior written
consent of IBM Credit.





Section 7. Termination.

(A) Pursuant to Section 10.1 of Financing Agreement, upon an Event of Default,
IBM Credit may declare all of Customer's Outstanding Advances and other
indebtedness under the Financing Agreement to be immediately due and payable and
immediately terminate the Financing Agreement. In the spirit of good faith and
cooperation and as an accommodation to Customer, IBM Credit is giving Customer
until July 31, 2004 before IBM Credit asserts any remedies available to it under
the Financing Agreement or otherwise. On such date, if no further forbearance or
other agreement is reached with IBM Credit in writing, Customer's Outstanding
Advances and other indebtedness under the Financing Agreement will be due and
payable on the Termination Date (July 31, 2004) (unless due sooner according to
its terms or pursuant to the provisions hereof).





(B) In the event that any one or more of the Forbearance Conditions is not
fulfilled to IBM Credit's satisfaction in its sole discretion, IBM Credit's
agreement to forbear as set forth herein shall, at IBM Credit's election but
without further notice to or demand upon the Customer, terminate, and IBM Credit
shall thereupon have and may exercise from time to time all of the remedies
available to it under the Financing Agreement, the Guaranty, this Forbearance
Agreement and applicable law as a consequence of the Existing Events of Default.
In addition and provided that the Forbearance Conditions continue to be
fulfilled to the satisfaction of IBM Credit, the Financing Agreement shall
terminate on the Termination Date unless terminated earlier in accordance
herewith and in accordance with the Financing Agreement. Upon the termination of
the Financing Agreement, all of the Customer's Obligations shall be immediately
due and payable in their entirety, even if they are not yet due under their
terms, on the effective date of termination. IBM Credit's rights under the
Financing Agreement and IBM Credit's security interest in the Collateral shall
continue after termination of the Financing Agreement until all of the
Customer's Obligations to IBM Credit are indefeasibly paid in full.



Section 8. Representations and Warranties of the Customer and each Guarantor.

The Customer and each Guarantor represent and warrant that:





8.1

The Financial Covenants of Customer are true and correct as of the date of this
Forbearance Agreement and no default exists under the Financing Agreement,
except for the Existing Events of Default identified in Section 2 of this
Forbearance Agreement that are in existence on the date hereof.





8.2

Subject to the existence of the Existing Events of Default specified in Section
2 of this Forbearance Agreement, the representations and warranties of Customer
contained in the Financing Agreement were true and correct in all material
respects when made and continue to be true and correct in all material respects
on the date hereof.





8.3

The execution, delivery and performance by the Customer and each Guarantor of
this Forbearance Agreement and the consummation of the transactions contemplated
hereby are within the corporate owner of the Customer and each Guarantor, have
been duly authorized by all necessary corporate actions on the part of the
Guarantor and do not result in a breach of or constitute a default under any
agreement or instrument to which the Customer and each Guarantor is a party or
by which it or any of its properties are bound.





8.4

This Forbearance Agreement constitutes a legal, valid and binding obligation of
Customer and each Guarantor, enforceable against the Customer and each Guarantor
in accordance with its terms.





8.5

Each party is entering into this Forbearance Agreement freely and voluntarily
with the advice of legal counsel of its own choosing.





8.6

Each party has freely and voluntarily agreed to the waivers and undertakings set
forth in this Forbearance Agreement.





8.7

Customer has not engaged in any fraudulent transfer of its assets.





8.8

Except as disclosed by Customer in writing, there is no litigation, proceeding,
investigation or labor dispute pending or threatened against Customer or any of
the Guarantors.





8.9

Except as specifically provided in this Forbearance Agreement, there exists no
promises or agreements by IBM Credit to:







(i)

provide additional funding or credit to Customer,

(ii)

extend the terms for repayment of any obligation or provide additional funding
or credit to the Customer under the Financing Agreement (Customer acknowledging
that, upon the occurrence of an Event of Default, IBM Credit shall be entitled
to enforce in full the terms of repayment for any obligation as set forth in the
Forbearance Agreement), or

(iii)

make any future advances or other financial accommodations to Customer.





8.10

Except as specifically amended hereby, all of the provisions of the Financing
Agreement shall remain unamended and in full force and effect. Customer
represents that its obligations under the Financing Agreement shall remain in
full force and effect and are enforceable obligations not subject to any claims,
offsets or defects.





Section 9. Waiver of Limitations Period.

The Customer and each Guarantor hereby severally waive the benefit of any
statute of limitations that might otherwise bar the recovery of any of the
obligations from anyone or more of them.





Section 10. Relationship of Parties; No Third Party Beneficiaries.

Nothing in this Forbearance Agreement shall be construed to alter the existing
debtor-creditor relationship between the Customer and IBM Credit. Nor is this
Forbearance Agreement intended to change or affect in any way the relationship
between IBM Credit and each Guarantor to one other than a debtor-creditor
relationship. This Forbearance Agreement is not intended, nor shall it be
construed to create, a partnership or joint venture relationship between or
among any of the parties hereto. No party, other than a party hereto is intended
to be a beneficiary hereof, and no party other than a party hereto shall be
authorized to rely upon the contents of this Forbearance Agreement.





Section 11. Actions Against Guarantors Who Do Not Sign This Forbearance
Agreement

. The parties hereto acknowledge that IBM Credit reserves the right to
immediately commence an action against any Guarantor who does not execute this
Forbearance Agreement.





Section 12. Subordination of Other Obligations.

Any indebtedness of Customer now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the obligations owing by the Customer to IBM
Credit, and any such indebtedness collected or received by any such Guarantor
shall be held in trust for IBM Credit and shall forthwith be paid over to IBM
Credit to be credited and applied against any obligations, but without
affecting, impairing, or limiting in any manner the liability of any Guarantor
hereunder or under any other provision of any Guaranty.





Section 13. Waivers and Consents

. Neither this Forbearance Agreement nor any provisions hereof may be waived,
discharged or terminated, nor may any consent to the departure from the terms
hereof be given, orally (even if supported by new consideration), but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver discharge or termination is sought. Any waiver or consent so
given shall be effective only in the specific instance and for the specific
purpose for which given.





Section 14. Entire Forbearance Agreement; Modification of Forbearance Agreement.

This Forbearance Agreement and the Financing Agreement constitute the entire
understanding of the parties with respect to the subject made hereof and
thereof. This Forbearance Agreement may not be modified, altered or amended
except by agreement in writing signed by all the parties hereto.





Section 15. Governing Law.

This Forbearance Agreement and all transactions contemplated hereunder and/or
evidenced hereby shall be governed by, construed under, and enforced in
accordance with the laws, which govern the Financing Agreement.





Section 16. Nonwaiver of Default.

IBM Credit expects Customer to strictly adhere to the provisions of the
Financing Agreement and to perform its Obligations thereunder accordingly. Any
failure by Customer to comply with the provisions of the Financing Agreement or
the terms herein may result in the immediate termination of the Financing
Agreement. Neither this Forbearance Agreement nor IBM Credit's forbearance
hereunder shall be deemed a waiver of or consent to the Existing Events of
Default referenced in Section 2 of this Forbearance Agreement or any other
default that may have occurred in addition to the Existing Events of Default or
a course of dealing with respect to any default. The Customer and each Guarantor
agree that such Existing Events of Default, as referenced in Section 2 of this
Forbearance Agreement, shall not be deemed t have been waived, released or cured
by virtue of such loans or IBM Credit's agreement to forbear pursuant to the
terms of this Forbearance Agreement or the execution of this Forbearance
Agreement. IBM Credit retains all of its rights and remedies contained in this
Forbearance Agreement, the Guaranties and the Financing Agreement, including the
right to make immediate demand as a result of Customer's default as provided
thereunder.





Section 17. No Novation, etc.

This Forbearance Agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and except as otherwise expressly
stated herein, the Financing Agreement remains in full force and effect.
Notwithstanding any prior mutual temporary disregard of any of the terms of the
Financing Agreement, the parties agree that the terms of the Financing Agreement
shall be strictly adhered to on and after the date hereof except as expressly
modified by this Forbearance Agreement.





Section 18. Counterparts; Waivers of Notice of Acceptance.

This Forbearance Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall constitute an original, but all of which taken together shall be
one and the same instrument. In proving this Forbearance Agreement or the
Financing Agreement, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought. Notice of IBM Credit's acceptance is hereby waived.





Section 19. The Parties Hereby Acknowledge and Agree as Follows:



(a)

The Customer is indebted to IBM Credit under the Financing Agreement;



(b)

The amount owing by the Customer to IBM Credit is $22,568,688.11 of principal
plus accrued interest through the date of this Forbearance Agreement is due and
payable by the Customer to IBM Credit pursuant to the terms of the Financing
Agreement;



(c)

All Obligations of the Customer under the Financing Agreement shall be due and
payable on the Termination Date unless due sooner in accordance herewith the
Financing Agreement;



(d)

But for the forbearance and other considerations made by IBM Credit under this
Forbearance Agreement, the Customer would have no ability to reorganize its
affairs.



Section 20. JURY TRIAL WAIVER. EACH OF IBM CREDIT, THE CUSTOMER AND THE
GUARANTORS HEREBY INRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING (INCLUDING ANY COUNTERCLAIM) OF ANY THPE IN WHICH IBM CREDIT, THE
CUSTOMER AND THE GUARANTORS ARE PARTIES AS TO ALL MATTERS ARISING DIRECTLY OR
INDIRECTLY OUT OF THIS FORBEARANCE AGREEMENT,THE FINANCING AGREEMENT, THE
GUARANTY OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN CONNECTION
HEREWITH.



Section 21. SUBMISSION AND CONSENT TO JURISDICTION.

TO INDUCE IBM CREDIT TO DELIVER THIS FORBEARANCE AGREEMENT, EACH OF THE CUSTOMER
AND GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY:





(A)

SUBMITS ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS FORBEARANCE AGREEMENT, THE FINANCING AGREEMENT, THE GUARANTIES AND ANY
OTHER DOCUMENT, OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NOON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE NEW YORK AND ANY FEDERAL DISTRICT COURT IN NEW YORK.



(B)

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREINAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PORCEEDING IN ANY SUCH COURTOR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME.



(C)

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREROF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO CUSTOMER AND GUARANTOR AT ITS ADDRESS
SET FORTH ON THE SIFNATURE PAGE HEREOF OR AT SUCH OTHER ADDRESES OF WHICH IBM
CREDIT SHALL HAVE BEEN NOTIFIED IN WRITING.



(D)

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.



Section 22. Miscellaneous

. Customer agrees not to make distributions, loans, advances, contributions or
payments of money or goods to any Affiliate, Subsidiary or parent company or any
officer, director or stockholder of Customer or its Affiliates, Subsidiaries, or
parent company except as is allowed in Section 8.14 of the Financing Agreement.
Customer shall continue to pay when due al amounts under the Financing Agreement
and to direct all payments by Customer's Account debtors to the Lockbox. IBM
Credit retains all of its rights and remedies contained in this Forbearance
Agreement, the Financing Agreement and the Guaranties, the right to make
immediate demand as a result of Customer's Existing Defaults or any other Event
of Default as provided thereunder. IBM Credit may exercise any and all rights
and remedies of a secured party under the Uniform Commercial Code and any other
rights and remedies it may have under applicable law.





 

IN WITNESS WHEREOF

, the parties hereto have read this entire Forbearance Agreement and have caused
this Forbearance Agreement to be duly executed and delivered on the date first
written above.





Datatec Industries, Inc.

ATTEST:

   

By: /s/ Gerard E. Dorsey

/s/ Richard K. Davis

 

(Secretary)

Print Name: Gerard E. Dorsey

   

(Corporate Seal)

Title: Chief Financial Officer

     

Address:

     

ACKNOWLEDGED AND AGREED TO BY:

     

HH Communications, Inc. (Guarantor)

     

By: /s/ Gerard E. Dorsey

     

Print Name: Gerard E. Dorsey

     

Address:

     

Datatec Systems, Inc. (Guarantor)

     

By: /s/ Gerard E. Dorsey

     

Print Name: Gerard E. Dorsey

     

Title: Chief Financial Officer

     

IBM Credit LLC

     

By: /s/ Steven A. Flanagan

     

Print Name: Steven A. Flanagan

     

Title: Manager, Global Special Handling

     

Address:

 



 

 